Citation Nr: 1722691	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for residuals of a thoracic and lumbar spine injury, degenerative disc disease, and spondylosis in excess of 10 percent from March 19, 2008 to July 6, 2009, in excess of 20 percent from July 7, 2009 to October 5, 2015, and in excess of 40 percent from October 6, 2015. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1988 to October 1988, and on active duty from March 1990 to December 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for the Veteran's claim for residuals of a thoracic and lumbar spine injury, degenerative disc disease, and spondylosis (spine injury) to 10 percent disabling, effective March 19, 2008. An interim January 2013 rating decision increased the Veteran's rating for his spine injury to 20 percent disabling, effective July 7, 2009, but no earlier, and an interim February 2016 Decision Review Officer (DRO) decision increased the Veteran's rating to 40 percent disabling, effective October 6, 2015, but no earlier. In September 2015, an informal conference at the RO was held before a DRO; a summary of the conference is in the record.
 
(The Board notes that the RO denied the Veteran's claim for TDIU in November 2010 and July 2015 rating decisions, but the Veteran did not perfect an appeal for the November 2010 decision and did not file a notice of disagreement for the July 2015 decision. However, a claim for TDIU is inherent in any claim for an increased rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Additionally, the matter of entitlement to TDIU was readjudicated in an April 2016 supplemental statement of the case. Consequently, the Board has jurisdiction to consider the matter.)

In addition, the RO granted service connection for radiculopathy for the Veteran's right lower extremity in the February 2016 DRO decision. The Veteran did not disagree with the assigned rating for this disability, and this decision is limited to the issues set forth on the title page.

Finally, the Board notes that evidence has been received since the April 2016 supplemental statement of the case, namely a partially completed Application for Vocational Rehabilitation. The submission was not accompanied with a waiver of Agency of Original Jurisdiction (AOJ) consideration. However, the evidence is cumulative of the evidence previously submitted and, as such, no waiver is necessary.


FINDINGS OF FACT

1. During the course of this appeal, the Veteran's spine injury is not shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.

2. Prior to October 6, 2015, the Veteran's spine injury was not shown to have been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

3. Prior to July 7, 2009, the Veteran's spine injury was not shown to have been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion for the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

4. The Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The Veteran's spine injury does not warrant a rating in excess of 10 percent from March 19, 2008 to July 6, 2009, in excess of 20 percent from July 7, 2009 to October 5, 2015, or in excess of 40 percent from October 6, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The duties to notify and assist apply to both claims. However, inasmuch as the benefit is being granted for TDIU, there is no reason to belabor the impact of the duties for this matter; any notice error or duty to assist omission is harmless. Therefore, the Board's analysis will focus on the Veteran's spine injury claim.

VA's duty to notify was satisfied by letter dated April 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO arranged for VA spine examinations in July 2008, March 2012, September 2014, and October 2015. The Veteran also underwent a general VA examination in July 2009 and a peripheral nerves VA examination in October 2009, which both tested range of motion for his spine. In consideration of Correia v. McDonald, 28 Vet. App. 158 (2016), the Board notes that the October 2015 examination specifically tested for evidence of pain with weight bearing and otherwise discussed the presence of pain, and the October 2009 examiner noted active and passive pain limitation. The passage of time for active and passive testing does not negate the probative value of the examiner's findings or other VA examinations. The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain. Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions. Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating. Accordingly, the examination reports are adequate for rating purposes they include all findings necessary to decide this matter. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

On his February 2009 substantive appeal (VA Form 9), the Veteran clearly requested a DRO hearing at the RO, not a Board hearing. Accordingly, the Board considers the Veteran's request for a hearing satisfied by the September 2015 informal RO conference with a DRO.

Pertinent treatment records have been associated with the Veteran's record, and the Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

II. Spine Injury

a. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and an increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). The RO has assigned staged ratings for the Veteran's spine disability, and the following analysis is undertaken with consideration of the possibility of further staged ratings. The Board notes that the Veteran's increased rating claim was received on March 19, 2008. Therefore, the period for consideration on appeal began on March 19, 2007, one year prior to the date of receipt of his increased rating claim. 38 C.F.R. § 3.400(o)(2) (2016).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The Veteran's thoracic and lumbar spine disability has been rated under Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula). Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. A 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent requires unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which... the entire thoracolumbar spine or the entire spine is fixed in flexion or extension[.]" See id., Note (5).

Under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months. A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

b. Facts

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran underwent a VA examination in July 2008. The Veteran reported his back pain is aggravated by long periods of standing and sitting, and he cannot bend over to do work. The examiner noted a mild limp. Forward flexion was at 70 degrees and extension limited to 10 degrees. He had 30 degrees of right and left flexsion with pain, and 30 degrees right and left rotation with left sided pain. The Veteran's combined range of motion was 200 degrees. With testing after three repetitions, there was no change in range of motion, coordination, fatigue, weakness, endurance, or pain level.

In his August 2008 notice of disagreement, the Veteran stated that he is unable to stand or sit for any length of time and cannot bend forward to tie his shoes. His spouse corroborated his back pain and limited forward flexion in a September 2008 statement. In November 2008, during a vocational rehabilitation program, the Veteran reported that he experienced pain with bending, lifting, and prolonged standing or sitting. In February 2009, he reported that he has a pattern, wherein he has incapacitating episodes of back pain after periods of working and he must "lay around for weeks" in odd positions for his back to get better. Additionally, the Veteran stated that he has had incapacitating episodes of back pain, but they were not prescribed by a physician because he did not have health insurance and so was not receiving treatment. 

In a July 2009 general VA examination, the Veteran did not report flare-ups of back pain or needing bedrest, but extension gave him relief. The examiner noted tenderness in the area of the left sacroiliac (SI) joint only. Active and passive range of motion was limited by left-sided lower back pain. Flexion was limited to 40 degrees with left lumbar tenderness; extension was 30 degrees non-tender; lateral flexion was 30 degrees. Right and left rotation produced some left SI area tenderness both ways, but the examiner did not note the exact degrees of limitation. The examiner reported no increase of pain, loss of motion, weakness, fatigability, or incoordination.

During an October 2009 peripheral nerves VA examination, the Veteran reported constant low back pain. The examiner noted that the Veteran could not squat very well, and there were no muscle spasms or muscle atrophy present. Flexion was 85 degrees, extension was 25 degrees, and right and left lateral flexion and rotation were 20 degrees each, all with mild pain. Active range of motion did not produce fatigue or incoordination. There was no additional loss of range of motion after repetitive movement with three repetitions and the Veteran's gait was normal.

In March 2010, the Veteran reported that he must wear a back brace every day and that his condition is worsening with time. He stated that he was unable to sit down and type his statement without being in too much pain. In a separate March 2010 statement, the Veteran reported he is unable to sit or stand for prolonged periods of time, 10 minutes or more.

During a March 2012 VA examination, the Veteran rated pain as a seven-to-eight out of 10 located in the central lumbar spine and right buttock. Painful clicking, popping, locking, and stiffness were reported. The Veteran was using a wrap around his lumbar spine for support with activity. Walking was limited to 100 yards and standing was limited to five minutes. He reported approximately 90 days of flare-ups over the past 12 months and that he seeks bed rest or rest on the couch. Forward flexion ended at 60 degrees, with objective evidence of painful motion at 60 degrees. Extension ended at 30 degrees, with no objective evidence of painful motion. Right and left lateral flexion ended at 30 degrees each, with objective evidence of pain at 30 degrees. Right and lateral rotation ended at 20 degrees each, with objective evidence of painful motion at 20 degrees. Combined range of motion was 190 degrees, including when considering objective evidence of pain. The Veteran was unable to perform repetitive-use testing with three repetitions, but the examiner stated range of motion measurements anyway: forward flexion was at 70 degrees, extension and right and left lateral flexion were at 30 degrees each, and right and left lateral rotation were at 20 degrees each. The examiner opined that the Veteran demonstrated less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing after repetitive use. Muscle spasms were not reported. The examiner opined that the Veteran's disability does not impact his ability to work, because the Veteran was not currently working and therefore no job could be impacted.

In March 2014, the Veteran reported that his back pain can be excruciating and so limiting that his wife must do everyday tasks, such as mow the lawn.

The Veteran underwent a VA examination in September 2014. He reported he was recently in a car accident that aggravated his lumbar spine, and his pain was constant and further aggravated by sitting and standing for long periods. Forward flexion ended at 85 degrees, with objective evidence of painful motion at 70 degrees. Extension ended at 20 degrees, with objective evidence of painful motion at 20 degrees. Right and left lateral flexion ended at 20 degrees each, with objective evidence of pain at 20 degrees. Right and lateral rotation ended at 25 degrees each, with objective evidence of painful motion at 25 degrees. Range of motion was the same after repetitive use testing. The examiner reported pain on movement. There was no ankylosis of the spine, or IVDS. The examiner opined that the Veteran's spine condition prevented the Veteran from doing manual work. Additionally, the examiner stated it would be speculation to express in terms of degrees the additional range of motion loss due to pain, weakness, fatigability, or incoordination due to a flare-up because the Veteran was not currently experiencing one. 

During an October 2015 VA examination, the Veteran reported chronic lumbar pain, worse on the right side, which increased with bending, lifting, and prolonged standing, sitting, and walking. Forward flexion was limited to 30 degrees; extension was 0 degrees; right and left lateral flexion was 10 degrees each; and right and left lateral rotation was 20 degrees each, with pain exhibited for each test. There was evidence of pain with weight-bearing, but no additional loss of function or range of motion after three repetitions. However, the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time. The examiner noted that the Veteran did not complain of flare-ups, and later stated that he would have to speculate about the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination because the Veteran was not currently experiencing a flare-up. Additional factors contributing to the Veteran's disability were disturbance of locomotion, interference with sitting and standing, and less movement due to pain and adhesions. There was no muscle atrophy or ankylosis of the spine. IVDS was diagnosed, but there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the last 12 months. The examiner opined that the Veteran is unable to engage in manual labor or prolonged standing and walking, but is able to engage in sedentary, sitting employment. 

c. Analysis

Considering the period prior to July 9, 2009, the evidence of record shows that forward flexion of the thoracolumbar spine was limited to 70 degrees, with no further limitation of motion following repetitive use, and no evidence of ankylosis. The Veteran's combined range of motion was 200 degrees. Though the July 2008 VA examiner noted that the Veteran had a mild limp, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Therefore, a rating in excess of 10 percent under the General Formula is not warranted, even when considering DeLuca v. Brown, 8 Vet. App. 202 (1995), and the Veteran's competent and credible complaints of pain. Consequently, a rating excess of 10 percent is not warranted prior to July 9, 2009. 

Considering the evidence from July 9, 2009 to October 5, 2015, range of motion testing varied, with forward flexion limited at 40 degrees, 85 degrees, 60 degrees, and then 85 degrees again. The July 2009 and October 2009 VA examinations reported no further limitation of motion following repetitive use; the March 2012 VA examination showed improved motion after repetitive use; and the September 2014 VA examiner noted forward flexion limited to 70 degrees after repetitive use-still well above the 30 degree limitation that would warrant a 40 percent rating. There was no evidence of ankylosis or evidence suggesting conditions comparable to ankylosis. Accordingly, after considering DuLuca and the Veteran's competent and credible complaints of pain, a rating in excess of 20 percent is not warranted from July 9, 2009 to October 5, 2015.

For the period from October 6, 2015, there is no evidence of ankylosis of the thoracolumbar spine or of the entire spine, nor is there evidence that suggests the Veteran's spine disability is comparable to ankylosis (in consideration of DeLuca, the Board notes that during the October 2015 VA examination the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion). Therefore, the Board finds that a schedular rating in excess of 40 percent for the Veteran's spine disability is not warranted from October 6, 2015.

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code. The diagnostic codes specific to the spine are rated under the same criteria, with the exception of IVDS, which can also be rated based on incapacitating episodes. An increased rating under the formula for rating IVDS requires incapacitating episodes having a duration of at least two weeks during a 12-month period. 

The Board notes that the October 2015 VA examiner diagnosed the Veteran with IVDS. However, the examiner noted that there had been no incapacitating episodes (which required bedrest prescribed by a physician and treatment by a physician) within the past 12 months. Although the Veteran stated in February 2009 that he had incapacitating episodes but did not receive treatment by a physician because he did not have insurance, the Board is unfortunately bound by the requirements of the regulation and there is no evidence bedrest was prescribed and treated by a physician. Consequently, the Board finds that the Veteran would not be entitled to any higher ratings under the formula for rating IVDS.

As requested by the Veteran in a March 2010 statement, the Board has considered whether referral of this issue for extraschedular consideration is indicated for any time period under consideration. The Board notes that the schedular rating assigned is inclusive of favorable ankylosis (i.e., immobility), and thus contemplates limitation of movement, regardless of the symptoms precipitating such limitation, that is total. (Unfavorable ankylosis would entitle the Veteran to a higher schedular rating and, as discussed above, is not shown.) Therefore, the Board finds that the schedular criteria are not inadequate, and that referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). The Veteran's claim for a TDIU rating is discussed below.



III. TDIU

a. From October 6, 2015

TDIU will be awarded when a veteran meets certain percentage standards and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2016). In addition, entitlement to TDIU is an element of all appeals for a higher rating when the Veteran or the record raises the issue of unemployability, which applies here. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, the Veteran meets the schedular criteria since October 6, 2015 and has provided competent and credible reports that the pain caused by his service-connected thoracic and lumbar spine condition prevents him from working. The Board notes that his primary occupation has been as an electrician and that his back pain prevents him from fulfilling the physical requirements of this job. Although the examination reports of record suggest that he might be able to perform sedentary employment, those same reports indicate that the Veteran is unable to sit for prolonged periods. Accordingly, the Board assigns more weight to the Veteran's statements (which are consistent with the rest of the evidence of record) that he is often unable to get relief from his back pain unless he is reclining in a specific positions and that, although he has tried to work on numerous occasions, the physical strain of trying to work causes his back pain to flare up and, after several weeks, he is unable to continue working. Accordingly, the Board finds that the Veteran has been unable to retain and maintain substantially gainful employment from October 6, 2015, and TDIU is granted. 

b. March 19, 2008 to October 5, 2015

Before October 6, 2015, the Veteran did not meet the schedular criteria for TDIU. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). However, all Veterans who are unable to obtain and maintain substantially gainful employment by reason of service-connected disability or disabilities "shall be rated as totally disabled." 38 C.F.R. § 4.16(b) (2016).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration." Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled by the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). It defies the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance. See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring). The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. Accordingly, this contention is rejected." Id. at *5. (emphasis added). Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process." Id. at *5 fn 4 (emphasis added).

In this case, given the reasoning outlined above, the Board will not make the Veteran wait for any further processing by VA. See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"). Therefore, entitlement to TDIU under § 4.16(b), from March 19, 2008, to October 5, 2015 is granted.


ORDER

Ratings in excess of 10 percent from March 19, 2008 to July 6, 2009, in excess of 20 percent from July 7, 2009 to October 5, 2015, and in excess of 40 percent from October 6, 2015 for the Veteran's residuals of a thoracic and lumbar spine injury, degenerative disc disease, and spondylosis are denied.

Entitlement to TDIU is granted.



______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


